Citation Nr: 1024042	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-48 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right carpal tunnel syndrome prior to September 28, 2009, 
and to a rating in excess of 30 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of fractured right hand.

3.  Entitlement to an initial rating in excess of 30 percent 
for right carpal tunnel syndrome on an extraschedular basis.  

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, in pertinent part, established 
service connection for carpal tunnel syndrome of the right 
wrist, evaluated as 10 percent disabling, effective February 
24, 2004.  The RO also continued the 10 percent rating 
assigned for the fracture residuals of the right hand.  

By an October 2009 rating decision, the RO increased the 
assigned rating for the Veteran's carpal tunnel syndrome to 
30 percent, effective September 28, 2009.

The Board notes that the RO has not formally adjudicated the 
Veteran's TDIU claim.  In fact, the documents assembled for 
the Board's review reflect that the most recent rating 
decision on file from October 2009 reflect the RO deferred 
adjudication of this claim pending development.  However, the 
Veteran has indicated, to include at the December 2009 Board 
hearing, that he is unemployable due solely to his service-
connected disabilities of the right hand; i.e., the service-
connected disabilities that are the subject of this appeal 
impact his ability to work.  As such, the issues of 
entitlement to an extraschedular evaluation and for a TDIU 
rating have been raised and are part of the current appeal.  
See Shipwash v. Brown, 8 Vet. App. 218 (1995); Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

The Veteran provided testimony at a hearing before personnel 
at the RO in July 2009, and before the undersigned Acting 
Veterans Law Judge in December 2009.  Transcripts from both 
hearings have been associated with the Veteran's VA claims 
folder.  

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required with respect to the issues of entitlement to an 
increased rating for right carpal tunnel syndrome on an 
extraschedular basis and TDIU.  Accordingly, these issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

As an additional matter, the record reflects the Veteran has 
filed a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), and that the RO has 
commenced development of this claim.  However, the records 
assembled for the Board's review do not reflect the RO has 
formally adjudicated this claim.  In fact, the most recent 
rating decision of record from October 2009 reflects that 
this issue and the claims pertaining to erectile dysfunction 
and for a TDIU were being deferred pending further 
development.   Therefore, the Board does not have 
jurisdiction over these claims, and they are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  Prior to September 28, 2009, the impairment of the 
Veteran's service-connected right carpal tunnel syndrome more 
nearly approximated the criteria of moderate incomplete 
paralysis.

3.  The record does not reflect any distinctive period(s) 
during the pendency of this case where the Veteran's service-
connected right carpal tunnel syndrome was manifested by 
severe incomplete paralysis.

4.  The Veteran's service-connected fracture residuals of the 
right hand are not manifested by limitation of motion of the 
thumb with a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers; nor impairment analogous to amputation.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 30 percent for the 
Veteran's service-connected right carpal tunnel syndrome 
prior to September 28, 2009, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 
8515 (2009).

2.  The criteria for a schedular rating in excess of 30 
percent for the Veteran's service-connected right carpal 
tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8515 (2009).

3.  The criteria for a schedular rating in excess of 10 
percent for the Veteran's service-connected for residuals of 
fractured right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.714a, Diagnostic 
Code 5225-5228 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and a duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the Veteran's appeal regarding his 
right carpal tunnel syndrome originates from a disagreement 
with the initial rating assigned following the grant of 
service connection for this disability.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Regarding the right hand fracture residuals, the Court has 
held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the Veteran was sent pre-
adjudication notice via a letter dated in November 2005, 
which is clearly prior to the January 2006 rating decision 
that is the subject of this appeal.  In pertinent part, this 
letter informed the Veteran of what was necessary to 
substantiate his current appellate claim, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that no VCAA letter was specifically 
sent to the Veteran with respect to the current appellate 
claims that contained the information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess, supra.  However, it is observed that such 
information was included in VCAA letters which addressed 
other claims for VA benefits, including letters dated in 
November 2007, November 2008, March 2009, July 2009, and 
September 2009.  As such, it does provide evidence that the 
Veteran was aware of this information.  Moreover, the Veteran 
has actively participated in the processing of his case, and 
the statements submitted in support of his claims have 
indicated familiarity with the requirements for the benefits 
sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  Various medical records were obtained and 
considered in conjunction with this case, to include records 
from the Social Security Administration (SSA).  Further, the 
Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the July 
2009 RO hearing and the December 2009 Board hearing.  Nothing 
indicates the Veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA medical examinations regarding 
this case in December 2005, October 2008, and September 2009 
which included findings as to both disabilities that are 
consistent with the other medical records on file, and the 
relevant rating criteria.  No inaccuracies or prejudice have 
been demonstrated with respect to these examinations.  In 
fact, the Veteran has contended that they reflect higher 
ratings are warranted.  Moreover, he has not indicated that 
either disability has increased in severity since the last 
examination.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

General legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, it has also been held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In fact, the Veteran is currently in 
receipt of such "staged" ratings for his service-connected 
right carpal tunnel syndrome.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Carpal tunnel syndrome

The Veteran's service-connected carpal tunnel syndrome is 
evaluated pursuant to 38 C.F.R. § 4.124a, which provides 
that, for the major hand, mild incomplete paralysis of the 
median nerve warrants a 10 percent evaluation, moderate 
incomplete paralysis of the median nerve warrants a 30 
percent evaluation, and severe incomplete paralysis of the 
median nerve warrants a 50 percent evaluation.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, inability 
to make a fist, and the index and middle finger remain 
extended; inability to flex the distal phalanx of the thumb, 
defective opposition and abduction of the thumb at the right 
angle to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances warrants a 70 percent evaluation. 

The rating schedule provides the following guidance in 
evaluating the severity of disabilities of peripheral nerves:

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  See nerve 
involved for diagnostic code number and rating.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in this section will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated as complete 
paralysis of the affected nerve.  38 C.F.R. § 4.124.

In this case, the Board finds that prior to September 28, 
2009, the impairment of the Veteran's service-connected right 
carpal tunnel syndrome more nearly approximated the criteria 
of moderate incomplete paralysis.  For example, private nerve 
conduction studies conducted in November 2001 found evidence 
of bilateral median neuropathies at or distal to the wrist 
which were mild to moderate in degree.  At the December 2005 
VA examination he reported episodes of 2 to 3 times per week 
of numbness of the entire hand from the wrist distally, the 
onset of which was with some mild pain followed by numbness, 
and then as the numbness wore off, there was severe pain in 
the hand; the entire episode lasted anywhere from 30 to 120 
minutes; there were no precipitating factors; and that 
because of the increasing weakness, he began dropping things 
and had an increased problems being able to hold on to items.  
The subsequent October 2008 VA examination noted that he had 
numbness and tingling of the first three fingers of the right 
hand, and that he dropped objects ("I can't hold, I can't 
screw anything.").  Further, the examination itself showed 
only fair grip strength and hypoesthesia to light touch and 
pin prick that also affected the first three fingers of the 
right hand.

In view of the foregoing, the Board finds that the impairment 
of the Veteran's service-connected right carpal tunnel 
syndrome more nearly approximated the criteria of moderate 
incomplete paralysis.  Moreover, as noted above, the law 
mandates resolving reasonable doubt regarding the degree of 
disability in favor of the Veteran, 38 C.F.R. § 4.3; and 
where there is a question as to which of two evaluations 
applies, assigning the higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7. As such, the Board finds that 
he is entitled to a schedular rating of 30 percent under 
Diagnostic Code 8515 for his service-connected right carpal 
tunnel syndrome for the period prior to September 28, 2009.  

The Board further finds that there are no distinctive 
period(s) where the Veteran met or nearly approximated the 
criteria for a rating in excess of 30 percent under 
Diagnostic Code 8515.  For example, the December 2005 VA 
examination noted that the right hand looked grossly normal, 
that there was no swelling or tenderness, and that he could 
make a strong fist, even though the thumb was not used in 
almost any way in force in attempting to reinforce the wrist.  
The October 2008 VA examination found that there was fair 
grip strength, and that he had "5/5" strength of flexors 
and extenders of the first three fingers of the right hand 
even though it was also stated this was evidence of weakness.  
Finally, the September 2009 VA examination found he had 3/5 
overall grip strength.  

For these reasons the Board finds that the Veteran is 
entitled to a schedular rating of no more than 30 percent for 
his service-connected right carpal tunnel syndrome.

Analysis - Right hand fracture residuals

The Veteran's service-connected fracture residuals of the 
right hand have been evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.17a, Diagnostic Code 5255, which 
provides a maximum rating of 10 percent for ankylosis of the 
index finger.  Under the rating criteria that became 
effective August 26, 2002, new Diagnostic Codes 5228, 5229 
and 5230 were added pertaining to limitation of motion of the 
thumb, index or long finger and ring or little finger, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5228, 
5229, 5230 (2009).  However, only Diagnostic Code 5228 
warrants a rating in excess of 10 percent.

For the minor and major extremities, Diagnostic Code 5228 
provides that limitation of motion of the thumb with a gap of 
less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
warrants a zero percent evaluation.  Limitation of motion of 
the thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, warrants a 10 percent 
evaluation.  Finally, limitation of motion of the thumb with 
a gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers, warrants a 20 percent evaluation, the maximum 
schedular evaluation assignable under this Diagnostic Code.  
38 C.F.R. § 4.71a,

In this case, the Board finds that the Veteran's service-
connected fracture residuals of the right hand are not 
manifested by limitation of motion of the thumb with a gap of 
more than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
The December 2005 VA examination noted that the gap between 
the tip of the thumb and the proximal transverse crease of 
the palm was approximately 5 mm; that in attempting to appose 
the thumb and the other fingers, the Veteran was able to 
oppose the thumb with the long ring and little finger without 
difficulty, and that the gap between the thumb and the index 
finger was approximately 2 mm.  The examination noted that 
his major problem was with the metacarpal phalangeal joint of 
the thumb with abduction and with rotation of the thumb in 
attempting to touch the little finger palmer surface of the 
metacarpal phalangeal joint, there was a gap of approximately 
2 mm.  With flexion to the base of the little finger, there 
was a gap between the thumb and the base of the little finger 
of approximately 5 mm.  Abduction did not cause the Veteran 
any problem, but rotation and flexion cause him pain.  

The more recent September 2009 VA examination shows the 
Veteran had extension of the right thumb to - 10 degrees; 60 
degrees of flexion at the metacarpal phalangeal joint and 80 
degrees of the interphalangeal joints.  He described 
increased discomfort and there was apparent abnormal motion 
of the index finger and the thumb with repeated motion.  In 
terms of apposing his thumb to his index finger, he was not 
able to completely do that.  He was able to appose his thumb 
to his middle finger, but with only 1+ strength.  He had 3/5 
strength of apposing his thumb to his 4th and 5th fingers.  

Simply put, while the record indicates limitation of motion 
as a result of the service-connected disability, the record 
does not show this limitation is to the extent necessary for 
a rating in excess of 10 percent even when taking into 
account his complaints of pain.  Therefore, even when all 
pertinent disability factors are considered, the Veteran's 
service-connected right hand fracture residuals do not more 
nearly approximate the criteria for a rating in excess of 10 
percent under Diagnostic Code 5228.

The Board further finds that the record does not indicate 
impairment analogous to amputation of the finger(s) and/or 
entire hand.  Even though the Veteran does have limitation of 
motion and decreased grip strength, there is still evidence 
of motion and functional ability.  

For these reasons, the Board finds that the Veteran is 
entitled to a schedular rating of no more than 10 percent for 
his service-connected right hand fracture residuals.

Finally, the Board would like to additionally point out that 
the rating schedule represents as far as practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).  The Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

During the relevant time period on appeal, the Veteran's 
symptoms associated with his service-connected residuals of 
fractured right hand have resulted in limitation of motion 
and weakness.  Such impairment is contemplated by the 
applicable rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5228.  The rating criteria reasonably 
describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.

Staged rating(s)

In making the above determination, the Board notes that it 
considered whether additional staged ratings under Fenderson, 
supra, and Hart, supra, were appropriate.  However, as 
detailed above, the symptomatology of the Veteran's service-
connected right carpal tunnel syndrome and hand fracture 
residuals disorder appears to have been stable throughout the 
pendency of this case to the extent there were no distinctive 
period(s) where either disability satisfied the criteria for 
a higher rating other than what is currently in effect.


ORDER

Entitlement to a rating of 30 percent for right carpal tunnel 
syndrome prior to September 28, 2009, is granted subject to 
the law and regulations applicable to the payment of monetary 
benefits.

Entitlement to a rating in excess of 30 percent for right 
carpal tunnel syndrome is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of fractured right hand is denied.


REMAND

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Nevertheless, the Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash, 8 Vet. App. at 227.  

As noted in the Introduction, the Veteran has indicated, to 
include at the Board hearing in December 2009, that he is 
unemployable due solely to his service-connected disabilities 
of the right hand; i.e., the service-connected disabilities 
that are the subject of this appeal impact his ability to 
work.  Therefore, the Board finds that this case does raise 
the issue of extraschedular consideration.  However, it does 
not appear that the RO has evaluated whether the Veteran is 
entitled to an extraschedular rating with respect to his 
right carpal tunnel syndrome.  Consequently, this claim must 
be remanded to address the issue of extraschedular 
consideration in the first instance.

The Board further notes that, in Rice, supra, the Court held 
that a claim of entitlement to a TDIU is part of an increased 
rating claim when such claim is raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  Therefore, even though 
the record indicates the RO has commenced development on the 
issue of entitlement to a TDIU due to all of the service-
connected disabilities, the Board finds that it must consider 
entitlement to TDIU as a claim included within the Veteran's 
claims for increased ratings.  

The Board notes that a total disability rating for 
compensation purposes may be assigned where the schedular 
rating is less than total, where it is found that the 
disabled person is unable to secure or follow substantially 
gainful occupation as a result of a service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, providing at least one disability 
is ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  
The Board's review of the Veteran's currently assigned 
service-connected disabilities reveals that he does not 
currently meet the threshold requirements for entitlement to 
TDIU on a schedular basis.  

Pursuant to 38 C.F.R. § 4.16(b) (2009), when a claimant is 
determined to be unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, but fails to meet the percentage requirements 
for eligibility for a total rating as set forth in 38 C.F.R. 
§ 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321.  The 
Board has already determined that a remand is required to 
address the issue of extraschedular rating in the first 
instance as to the claim for a rating in excess of 30 percent 
for the Veteran's right carpal tunnel syndrome.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should advise the Veteran 
of the evidence necessary for 
consideration of an extraschedular rating 
for his service-connected right carpal 
tunnel syndrome.

2.  After completing any additional 
development deemed necessary, the RO 
should then determine whether the 
Veteran's claim for a rating in excess of 
30 percent for right carpal tunnel 
syndrome, to include the claim for a TDIU 
rating, should be referred to the Chief 
Benefits Director or the Director, 
Compensation and Pension Services (now 
the Under Secretary for Benefits) for 
consideration of the assignment of an 
extraschedular evaluation.

Thereafter, if the AMC/RO determines that referral for an 
extraschedular rating is not appropriate, the Veteran and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) regarding this matter and an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order, and by this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


